In an action for judgment directing the retransfer of a bar and grill, which the complaint alleges was transferred to defendant by reason of fraudulent representations to plaintiff, defendant appeals from an order denying his motion to dismiss the complaint under subdivision 4 of rule 106 of the Rules of Civil Practice. Order affirmed, with $10 costs and disbursements. The complaint on its face does not disclose that there was violation of the Alcoholic Beverage Control Law in the transaction by which defendant obtained possession and operated the bar and grill. What was included in the “ business ” or conveyed by the bill of sale is not stated. Neither does it appear from the complaint that the defendant failed to make disclosure of whatever interest the plaintiff may have had in the “ business ” as a result of the transaction between the parties. However, the State Liquor Authority should be made a party to the action. (Alcoholic Beverage Control Law, § 124.) Nolan, P. J., Carswell, MaeCrate and Schmidt, JJ., concur; Adel, J., concurs in result.